Citation Nr: 1750475	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  13-05 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from April to May 1969. 

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2012 rating decision of a Department of Veterans' Affairs (VA) Regional Office (RO).

In August 2017, the Veteran testified at a Board hearing via video conference before the undersigned, with the Veteran sitting at the RO and the undersigned sitting at the Board's Central Office in Washington, DC.  A transcript of the hearing testimony is associated with the claims file.

The issue of entitlement to service connection for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record does not show a right ear hearing loss disability as defined for VA benefit purposes.


CONCLUSION OF LAW

The requirements for entitlement to service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a), 3.385 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veteran's claim was adjudicated via the Fully Developed Claim Process.  (03/06/2012 21-526EZ)  Additionally, VA has a duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRs) and VA treatment records, including the VA examination reports are in the claims file.  As such, the Board will proceed to the merits of the appeal.

Applicable Legal Requirements

Generally, to establish service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (db) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 db or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service, provided the evidence of record shows the required nexus with active service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993); see also 38 C.F.R. § 3.303(d).

Certain organic diseases of the nervous system are presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  VA deems sensorineural hearing loss as among the organic diseases of the nervous system that are covered.  See VA Under Secretary for Health Memorandum (October 1995); see also Fountain v. McDonald, 27 Vet. App. 258, 264, 271 (2015).
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements in a claim involving a listed chronic disease is through a demonstration of continuity of symptomatology.  An award of service connection based solely on continuity of symptomatology is limited to chronic diseases under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1336-38 (Fed. Cir. 2013).  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" 
to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The Board must fully consider the lay evidence of record.  Davidson, 581 F.3d at 1316.  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno, 6 Vet. App. at 470 (stating that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).
 
When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 57-58 (1990).

Discussion

The Veteran asserts that he has a bilateral hearing loss that is due to an incident of acoustic trauma in Basic Training when a hand grenade detonated in close proximity of his location.  He was not wearing hearing protection at the time.

STRs reflect that the Veteran's brief period of service was due to pre-existing musculoskeletal disabilities, one of which was deemed aggravated by active service.  He was medically discharged per his option.  Prior to his separation he had an in-service audiological evaluation in May 1969, at which time auditory thresholds were recorded.  However, because it is unclear whether such thresholds were recorded in using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  As it relates to 
VA examinations and VA records, audiological reports were routinely converted from ISO-ANSI results to ASA units until the end of 1975 because the regulatory standard for evaluating hearing loss was not changed to require ISO-ANSI units until September 9, 1975.  At the time of his separation in 1969, his hearing manifested as follows:

(ISO in paren)
500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
5 (15)

5 (10)

On his May 1969 Report of Medical History for his examination at separation, the Veteran denied any history of ENT problems.  His ears were assessed as normal, and his Profile for hearing was 1.  (07/16/2008 STR-Medical, p. 4, 8, 16)

The April 2012 VA examination report reflects that the right ear manifested as follows:

Hertz (Hz)
500
1000
2000
3000
4000
Speech
RIGHT
5
20
15
30
35
96%

The examiner noted that the Veteran's hearing was normal at separation from active service in May 1969.  The April 2012 examination results reflect that, while the Veteran's right ear manifested with decreased hearing acuity, it did not meet the 
VA criteria for hearing loss disability, as the thresholds were less than 40 decibels (db) at all frequencies, and fewer than three manifested at 26 db or higher.  (05/30/2012 VA Examination)  The Veteran's outpatient records do not reflect that his hearing loss in the right ear has met the VA criteria for disability.  Hence, the claim-as it relates to the right ear, must be denied as the competent evidence weighs against a current disability for VA purposes.  38 C.F.R. §§ 3.303, 3.385.



ORDER

Service connection for right ear hearing loss is denied.


REMAND

The April 2012 VA examination report reflect that the Veteran does have hearing for VA purposes in his left ear.  The examiner provided an opinion that it was not at least as likely as not that the Veteran's left ear hearing loss was causally connected to his active service.  The examiner's sole rationale, however, was that the Veteran's hearing was within normal limits at the time he separated from active service, and that there is no is no scientific basis for the existence of delayed onset of hearing loss due to acoustic trauma.  (05/30/2012 VA Examination, p. 6)  The fact that the Veteran's hearing was within normal limits at separation, without more, is not an adequate rationale for a negative opinion.  See Hensley, 5 Vet. App. at 159 (stating that § 3.385 does not preclude an award of service connection for a hearing disability established by post-service audiometric and speech-recognition scores, even though hearing was found to be within normal limits on audiometric and speech-recognition testing at the time of separation from service).

At the hearing, the Veteran's representative specifically eschewed a theory of delayed onset of hearing loss.  Instead, the Veteran's claimed basis is that his left ear hearing steadily and consistently eroded starting with the date of the hand grenade incident.  As support, the representative asserts that, while within normal limits, there was a decrease in the Veteran's hearing acuity between his enlistment and his separation.  (08/01/2017 Hearing Testimony, p. 4)

Accordingly, the case is REMANDED for the following actions:

1.  Send the claims file to the examiner who conducted the April 2012 audio examination.  Inform the examiner that a negative opinion based solely on the fact that hearing was within normal limits at the time of separation is not an adequate rationale.  Inform the examiner further that general conclusory statements, such as "there is no scientific basis..." must be specifically explained.

Ask the examiner to provide an opinion that addresses all facets of the evidence of record, to include the lay statements of record; whether there was a threshold shift between enlistment and separation; and, the representative's assertion of steadily declining hearing from the time of the in-service acoustic trauma.  

The basic question that needs to be addressed is:  whether there is at least a 50-percent probability that the Veteran's left ear hearing loss is causally connected to his conceded in-service acoustic trauma.

If the examiner who conducted the April 2012 audio examination is no longer available, refer the claims file to an equally qualified VA clinician/audiologist.  Should a substitute examiner advise that the requested opinion cannot be rendered without an examination, then AOJ shall arrange for such an examination.

2.  After the above is complete, re-adjudicate the issue on appeal.  If the decision remains adverse to the Veteran, issue him and his representative a Supplemental Statement of the Case (SSOC) and then return the case to the Board, if all is in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


